DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Minemura, discloses a nonvolatile semiconductor storage device comprising: a plurality of first wiring layers extending in a first direction ; a plurality of second wiring layers, extending in a second direction intersecting the first direction, provided above the plurality of first wiring layers along a third direction intersecting the first direction and the second direction; a plurality of third wiring layers, extending in the second direction, provided above the plurality of second wiring layers along the third direction; a first memory cell, arranged between the second wiring layer and the first wiring layer at each cross point of one of the plurality of second wiring layers and one of the plurality of first wiring layers, the first memory cell having a first 
The prior art of record, Lee, discloses a nonvolatile semiconductor storage device comprising: a plurality of first wirings extending in a first direction; a plurality of second wirings, extending in a second direction intersecting the first direction, provided above the plurality of first wirings along a third direction intersecting the first direction and the second direction, and having at least a first width in the first direction; a plurality of fifth wiring extending in the first direction and provided above the plurality of second wiring in the third direction; a first memory cell arranged between the second wiring and the first wiring at each cross point of one of the plurality of second wirings and one of the plurality of first wirings, the first memory cell having a first resistance change film; a second memory cell between the second wiring and the fifth wiring at each cross point .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811